                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


IN RE PETITION OF MARZUQ AL-HAKIM

                                                    Case No. 8:18-mc-106-T-30AAS

_______________________________________________/

                                       ORDER

        Marzuq Al-Hakim petitions—for a second time—to perpetuate testimony from

United States Bank National Association (U.S. Bank) under Federal Rule of Civil

Procedure 27. (Doc. 10). Mr. Al-Hakim also moves for a “an order for subpoena duces

tecum to assist in producing original mortgage note.” (Doc. 11).

        The February 4th order denied Mr. Al-Hakim’s first petition to perpetuate

testimony because he failed to satisfy all five requirements under Rule 27. (Doc. 4).

Mr. Al-Hakim’s second petition fails to cure the deficiencies discussed in the February

4th order and therefore also fails to satisfy Rule 27’s requirements.

        Mr. Al-Hakim’s second petition fails to sufficiently explain (1) why he cannot

bring a cause of action against U.S. Bank in a state or federal court; (2) why he cannot

depose a U.S. Bank representative in his current state -court action;1 (3) how this

court has jurisdiction over his litigation with U.S. Bank; (4) what facts he wants to

establish through Rule 27 testimony; (4) what is U.S. Bank’s expected testimony; and



1   Mr. Al-Hakim attached documents from two state-court cases. (Doc. 10-1).
                                        1
(5) why a risks exists that testimony from a U.S. Bank representative will be lost if

Mr. Al-Hakim is not allowed to perpetuate testimony.

      Because he failed to satisfy Rule 27’s requirements, Mr. Al-Hakim’s second

petition to perpetuate testimony (Doc. 10) is DENIED. His motion for “an order for

subpoena duces tecum” (Doc. 11) is DENIED as moot.

      ORDERED in Tampa, Florida, on March 25, 2019.




cc:   Marzuq Al-Hakim




                                         2
